Exhibit 10.1

 

Execution Version

Privileged & Confidential

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

ASSIGNMENT AND LICENSE AGREEMENT

 

THIS ASSIGNMENT AND LICENSE AGREEMENT (this “Agreement”) is dated as of
April 17, 2017 (the “Effective Date”), by and between Professor Paolo Simioni,
with a place of business at via Barbo 8, Padova 35128, Italy (“Simioni”), and
uniQure biopharma B.V., with a place of business at Paasheuvelweg 25a, 1105 BP
Amsterdam, The Netherlands (“uniQure” and collectively with Simioni, the
“Parties” and each, a “Party”).

 

PREAMBLE

 

Simioni owns and controls the Assigned Patent Rights and Licensed Know-How,
which relate to the production and use of naturally occurring variants of Factor
IX, including the “Padua” mutant (“FIX-R338L”) and modifications thereto;

 

uniQure is a leading gene therapy company with ongoing development programs for
gene therapy in Hemophilia B;

 

Simioni is an employee of University of Padua, at the address of Via 8 Febbraio
1848, 2, 35122 Padova PD, Italy (the “University”) and the University, hereby
represented by the Rector of the University, signs this Agreement for
acknowledgment and acceptance of all terms of this Agreement, including the
specific terms set forth on the signature page to this Agreement; and

 

The Parties desire to enter into an assignment and license agreement under which
Simioni will transfer, via assignment or license as specified in the Agreement,
the Assigned Patent Rights and Licensed Know-How to uniQure while receiving and
retaining certain rights as described herein.

 

NOW THEREFORE, in consideration of the respective covenants set forth herein,

 

THE PARTIES HERETO HEREBY AGREE AS FOLLOWS:

 

ARTICLE I
DEFINITIONS

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

1.1.                            “Affiliate” shall mean, with respect to a Party,
any Person that is controlled by, controlling, or under common control with such
Party.  For the purposes of this Section 1.1, “control”

 

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

means either (a) direct or indirect beneficial ownership of at least fifty
percent (50%) interest in the voting stock (or the equivalent) of the relevant
entity, (b) having the right to direct, appoint or remove a majority of members
of such entity’s board of directors (or their equivalents) or (c) having the
power to control the general management of such entity, in each case whether by
law or contract.

 

1.2.                            “Agreement” shall have the meaning set forth in
the introduction.

 

1.3.                            “Applicable Law” shall mean any national,
international, supra-national, federal, state or local laws, treaties, statutes,
ordinances, rulings, rules and regulations, including any rules, regulations,
guidance or guidelines, or requirements of any Regulatory Authorities, national
securities exchanges or securities listing organizations, courts, tribunals,
agencies, legislative bodies, commissions and other Governmental Authorities
that are in effect from time to time during the Term and applicable to a
particular activity hereunder.

 

1.4.                            “Assigned Patent Rights” shall mean (a) the
patents and patent applications set forth on Schedule 1.4, (b) any conversions,
divisionals, continuations or continuations-in-part thereof, or substitutes
therefor, (c) any application claiming priority to any of the foregoing, (d) any
patents issuing on or from any of the foregoing, and any reissues,
reexaminations or extensions of such patents, and (e) any and all counterparts
of any of the foregoing in any country in the Territory.

 

1.5.                            “Claim” shall have the meaning set forth in
Section 6.1.1.

 

1.6.                            “Competing Product” shall mean any product that
incorporates or includes a **.

 

1.7.                            “Confidential Information” shall mean all
information marked in writing as “confidential” or otherwise deemed to be
Confidential Information pursuant to the terms of this Agreement that a Party
receives from another Party either directly or from any other Person, which
relates to the Assigned Patent Rights, the Licensed Know-How or the Products.
Notwithstanding the foregoing, Confidential Information shall not include any
information or materials that:

 

1.7.1.                  was already known to the receiving Party, other than
under an obligation of confidentiality, at the time of receipt by the receiving
Party, except with respect to Confidential Information that is considered the
Confidential Information of both Parties;

 

1.7.2.                  was generally available to the public or otherwise part
of the public domain at the time of its receipt by the receiving Party;

 

1.7.3.                  became generally available to the public or otherwise
part of the public domain after its receipt by the receiving Party other than
through any act or omission of the receiving Party in breach of this Agreement;

 

1.7.4.                  was received by the receiving Party without an
obligation of confidentiality from a Third Party having the right to disclose
such information without restriction; or

 

2

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

1.7.5.                  was independently developed by or for the receiving
Party without use of or reference to the Confidential Information of the other
Party.

 

1.8.                            “Control” shall mean, as to any Know-How, Patent
Right or other intellectual property right, the possession (whether by ownership
or license, other than by a license granted pursuant to this Agreement) by a
Person of the ability to grant to another Person access, ownership, a license or
a sublicense as required herein to such Know-How or Patent Right, without
(i) violating the terms of any agreement or other arrangement with any Third
Party in existence as of the time such Person would first be required hereunder
to grant another Person such access, ownership, license or sublicense or
(ii) violating any Applicable Law.  “Controlled”, “Controls” and “Controlling”
have their correlative meanings.

 

1.9.                            “Covered” shall mean, with respect to a given
product, that a Valid Claim would (absent a license thereunder or ownership
thereof) be infringed by the use or sale of such product.  Cognates of the word
“Covered” shall have correlative meanings.

 

1.10.                     “Default Payment” shall have the meaning set forth in
Section 3.3.

 

1.11.                     “Effective Date” shall have the meaning set forth in
the introduction.

 

1.12.                     “EMA” shall mean the European Medicines Agency and any
successor entity thereto.

 

1.13.                     “Enabled Product” shall mean a product containing a
nucleotide sequence encoding a Factor IX protein containing a R338L or R338D
mutation.

 

1.14.                     “EU” shall mean either (a) the European Union as of
the Effective Date or (b) the European Union as it may be modified from time to
time during the Term.

 

1.15.                     “FDA” shall mean the United States Food and Drug
Administration and any successor entity thereto.

 

1.16.                     “Field” shall mean all human therapeutic uses,
excluding the Protein Field. For clarity, the Field shall include (and the
Protein Field shall exclude) any and all uses for or in connection with gene
therapy or gene therapy applications.

 

1.17.                     “Governmental Authority” shall mean any court, agency,
department, authority or other instrumentality of any one or more national,
state, county, city or other political subdivision.

 

1.18.                     “Infringement” shall have the meaning set forth in
Section 4.5.1.

 

1.19.                     “Know-How” shall mean all technical, scientific and
other information, trade secrets, knowledge, technology, methods, processes,
practices, formulae, instructions, skills, techniques, procedures, ideas,
concepts, designs, documents, drawings, specifications, data, results and other
material.

 

1.20.                     “Licensed Know-How” shall mean all Know-How strictly
to the extent relating to the Assigned Patent Rights that is owned, licensed or
Controlled by Simioni as of the Effective Date.  For

 

3

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

clarity, Simioni shall only be required to transfer Licensed Know-How under
Section 2.3 if that Licensed Know-How is in existence at the Effective Date.

 

1.21.                     “Parties” and “Party” shall have the meaning set forth
in the introduction.

 

1.22.                     “Patent Rights” shall mean any and all (a) patents,
(b) patent applications, including any conversions, divisionals, continuations
or continuations-in-part thereof, or substitutes therefor, and any application
claiming priority to any of the foregoing, (c) any patents issuing on or from
any of the foregoing, and any reissues, reexaminations or extensions of such
patents, and (d) any and all counterparts of any of the foregoing in any country
in the Territory.

 

1.23.                     “Person” shall mean an individual, sole
proprietorship, partnership, limited partnership, limited liability partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture or other similar entity or
organization, including a Regulatory Authority.

 

1.24.                     “Product” shall mean, with respect to a country in the
Territory, any product for which the sale or use in such country is Covered by
at least one (1) Valid Claim Controlled by uniQure or its Sublicensees or
assignees.

 

1.25.                     “Protein Field” shall mean any therapeutic or
diagnostic use of a **, but not including, for the avoidance of doubt, any use
for or in connection with gene therapy or gene therapy applications such as the
administration of a nucleic acid encoding a modified Factor IX protein or a
protein study for the development or commercialization of a gene therapy.

 

1.26.                     “Regulatory Approval” shall mean those approvals
(including commercially reasonable pricing and reimbursement approvals, as
applicable), with respect to any jurisdiction, or authorizations of a Regulatory
Authority, that are necessary for uniQure’s commercial marketing and sale of a
pharmaceutical product in such jurisdiction.

 

1.27.                     “Regulatory Authority” shall mean, in a particular
country or jurisdiction, any applicable Governmental Authority involved in
granting Regulatory Approval in such country or jurisdiction, including without
limitation, in the United States, the FDA and in Europe, the EMA.

 

1.28.                     “Simioni” shall have the meaning set forth in the
introduction.

 

1.29.                     “Simioni Sublicense Milestone Revenues” shall mean any
payment following the University Acknowledgment Date based on the achievement of
a milestone event that Simioni or his designee receives from a Third Party to
which Simioni has granted a right under any Assigned Patent Right for any
exploitation of one or more products in all or part of the Protein Field.

 

1.30.                     “Sublicensee” shall mean a Third Party to whom uniQure
has granted a right under Assigned Patent Rights to develop, have developed,
manufacture, have manufactured, use, have used,

 

4

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

market, import, have imported, offer for sale, have offered for sale, sell or
have sold any Product in any country in the Territory in all or part of the
Field.

 

1.31.                     “Taxes” shall have the meaning set forth in
Section 3.8.

 

1.32.                     “Term” shall have the meaning set forth in
Section 8.1.

 

1.33.                     “Territory” shall mean worldwide except for the
Terminated Territory unless otherwise specified herein.

 

1.34.                     “Third Party” shall mean any Person other than
Simioni, uniQure, and their respective Affiliates.

 

1.35.                     “uniQure” shall have the meaning set forth in the
introduction.

 

1.36.                     “uniQure Sublicense Milestone Revenues” shall mean any
payment following the University Acknowledgment Date based on the achievement of
a milestone event for a Product that uniQure receives from a Sublicensee to
which uniQure has granted a right under any Assigned Patent Right for any
exploitation of one or more Products in all or part of the Field.

 

1.37.                     “University Acknowledgment Date” shall mean the date
on or following the Effective Date on which the University signs this Agreement
for acknowledgment and acceptance as set forth on the signature page to this
Agreement.

 

1.38.                     “U.S.” shall mean the United States of America,
including all of its territories and possessions.

 

1.39.                     “Valid Claim” shall mean, subject to Section 4.1.2, a
claim of an issued patent included within an Assigned Patent Right (a) that
relates to a ** disclosed in one or more Assigned Patent Rights (including inter
alia claims encompassing (i) said nucleotide sequence, (ii) products (e.g., a
vector) comprising such a nucleotide sequence and/or (iii) uses or methods
encompassing the use of such nucleotide sequence or products comprising such a
nucleotide sequence for treatment of an illness such as a hematological
disorders and/or at least one coagulopathy (e.g. hemophilia)) and (b) that has
issued after the Effective Date.

 

ARTICLE II
ASSIGNMENT, LICENSE AND DILIGENCE

 

2.1.                            Assignment.

 

2.1.1.                  Simioni hereby irrevocably transfers and assigns to
uniQure and its successors and assigns, all of Simioni’s rights, title and
interest throughout the Territory in and to (i) the Assigned Patent Rights and
(ii) any and all claims for damages by reason of past infringement of any
Assigned Patent Rights, together with the right to sue for, collect, and retain
the proceeds for any past, present, and future infringement of any such Assigned
Patent Rights. Simioni hereby authorizes uniQure to record this Agreement with
all appropriate Governmental Authorities.

 

5

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

2.1.2.                  Simioni shall sign and/or execute the documents that are
necessary to give full effectiveness to the provisions of this Agreement: a)
within ** of any request by uniQure made in the ** immediately following the
University Acknowledgment Date; b) within ** of any other request by uniQure
following the University Acknowledgment Date; and in each case ((a) and (b)) in
accordance with uniQure’s instructions (including instructions to use any
counsel or other Third Parties provided by uniQure), execute and deliver any
documents and otherwise to do what is necessary (including the delivery and
procurement of documents), to give full effect to and perfect the rights of
uniQure under this Agreement, including the execution of patent assignment
documentation in the form attached hereto as Exhibit A.  Within ** of receipt of
an invoice, uniQure shall reimburse Simioni for the reasonable out-of-pocket
(not internal) costs directly incurred by Simioni in such performance of his
obligations following the University Acknowledgment Date as set forth under this
Section 2.1.2.  For the case of incapacity or unavailability of, or any failure
to act pursuant to this Section 2.1.2 by, Simioni at any time following the
University Acknowledgment Date that continues for over **, Simioni hereby
appoints uniQure as its attorney in fact, with full power of substitution, on
behalf of Simioni and for the benefit of uniQure, to execute all documents, to
demand and receive any and all of the rights of uniQure under this Agreement, to
give receipts and releases for and in respect of the Assigned Patent Rights, to
institute and prosecute in the name of Simioni any proceedings at law, in
equity, or otherwise, and to take any other action uniQure deems reasonably
necessary to establish, perfect or defend its rights acquired hereunder. Simioni
stipulates and agrees that such appointment is a right coupled with an
irrevocable interest and will survive the incapacity or unavailability of
Simioni at any future time.

 

2.1.3.                  On an Assigned Patent Right-by-Assigned Patent Right
basis, with respect to any Assigned Patent Right that is not fully and
completely assigned in a country in the Territory pursuant to Section 2.1 on the
Effective Date, Simioni hereby grants to uniQure an exclusive, sublicensable
(through multiple tiers), non-royalty-bearing license under such Assigned Patent
Right to develop, have developed, manufacture, have manufactured, use, have
used, market, import, have imported, offer for sale, have offered for sale, sell
or have sold products in such country in the Field.  The term of the license set
forth in this Section 2.1.3 shall be, on an Assigned Patent Right-by-Assigned
Patent Right basis, from the Effective Date until the full and complete
assignment of such Assigned Patent Right in such country pursuant to
Section 2.1.

 

2.2.                            License Back.

 

2.2.1.                  Subject to the terms and conditions of this Agreement
(including Section 2.4), uniQure hereby grants to Simioni during the Term (a) an
exclusive, royalty-bearing (under Section 3.5), sublicensable (subject to
Section 2.2.2) license under uniQure’s right, title and interest in the Assigned
Patent Rights (except for those Assigned Patent Rights not yet fully and
completely assigned to uniQure

 

6

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

pursuant to Section 2.1, which Assigned Patent Rights shall be included once
fully and completely assigned to uniQure pursuant to Section 2.1) to develop,
have developed, manufacture, have manufactured, use, have used, market, import,
have imported, offer for sale, have offered for sale, sell or have sold products
solely for use in the Protein Field in the Territory and (b) a non-exclusive,
non-royalty-bearing license, without the right to grant sublicenses, under
uniQure’s right, title and interest in the Assigned Patent Rights solely to
conduct non-commercial research activities in any field, including
non-commercial research for human therapeutic uses, such activities to be only
conducted by Simioni alone or with non-commercial Third Parties who are academic
or research institutions.  For the avoidance of doubt, activities permitted to
be conducted under the exercise of rights in clause (b) of this Section 2.2.1 do
not include clinical studies and shall not result in, or contribute to, any
commercial sale of goods or services.

 

2.2.2.                  All sublicensees of the rights granted to Simioni in
Section 2.2.1 shall enter into written sublicense agreements on terms consistent
with this Agreement and which include (a) confidentiality provisions relating to
the Confidential Information of uniQure that are the same or substantially
similar as those contained in this Agreement; (b) indemnification provisions
that require the sublicensee to indemnify, hold harmless and defend Simioni,
uniQure and their respective Affiliates from and against any losses, damages,
liabilities, costs and expenses (including reasonable attorneys’ fees) incurred
by Simioni, uniQure or their respective Affiliates arising or resulting from any
Claim related to product liability for products developed, manufactured or
commercialized by such sublicensee, its Affiliates or sublicensees; provided
that Simioni shall use commercially reasonable efforts to negotiate such
sublicense agreements to include indemnification provisions that require the
sublicensee to indemnify Simioni and uniQure to the full extent, mutatis
mutandis, uniQure indemnifies Simioni pursuant to Section 6.1; and
(c) enforcement provisions providing that, in the event of material breach by
the sublicensee of the sublicensing terms mandated by this Section 2.2.2,
uniQure shall have the ability to step in and enforce such terms at uniQure’s
sole cost and expense, including by terminating such sublicense agreement.
Simioni shall provide a copy of each sublicense of the rights granted to Simioni
under Section 2.2.1 to uniQure within ** of its execution.

 

2.3.                            Know-How License to uniQure.  Subject to the
terms of this Agreement, during the Term, Simioni hereby grants to uniQure a
non-exclusive, irrevocable, world-wide, royalty-bearing (under Section 3.4)
license, with the right to grant sublicenses, under the Licensed Know-How to
develop, have developed, manufacture, have manufactured, use, have used, market,
import, have imported, offer for sale, have offered for sale, sell or have sold
products in the Territory in the Field.  Promptly following the University
Acknowledgment Date, Simioni, at his sole cost and expense, shall provide
uniQure with copies of Licensed Know-How (a) that is embodied in a tangible
medium and

 

7

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

(b) of which uniQure has not already acknowledged receipt, such provided
Licensed Know-How to include lab notebooks and, subject to redactions necessary
to comply with Applicable Law regarding confidentiality, patient records. 
During the Term following the University Acknowledgment Date, without limiting
any other right or remedy hereunder or under Applicable Law, in the event
uniQure becomes aware of any tangible Licensed Know-How (e.g., data or
presentations related to the Field or a relevant lab notebook) not already
transferred to uniQure under this Section 2.3, it may request such Licensed
Know-How from Simioni and Simioni will provide copies of such to uniQure within
** of uniQure’s request.

 

2.4.                            Right to Use. For clarity, and notwithstanding
anything to the contrary in this Agreement, including the license granted to
Simioni by uniQure in Section 2.2.1, uniQure shall have and reserves for itself
and its Affiliates and Sublicensees the right and license to practice the
Assigned Patent Rights and Licensed Know-How in connection with protein assays
to analyze or detect the protein expressed by gene therapy products and for
other purposes or activities that are reasonably anticipated to be necessary to
obtain or maintain Regulatory Approval of a product in a country or territory in
the Territory.

 

2.5.                            Diligence.  With respect to any Product uniQure
elects to develop or commercialize following the University Acknowledgment Date,
uniQure will use commercially reasonable efforts to (a) develop and seek
Regulatory Approval for such Product in the U.S., Canada and EU in an indication
in the Field and (b) following receipt of Regulatory Approval for a Product for
an indication in the Field in the U.S., Canada or EU, commercialize such Product
for such indication in such country. Notwithstanding anything to the contrary in
this Agreement, uniQure may at any time elect in its sole discretion to develop,
commercialize, or discontinue development or commercialization of any Product in
any country in the Territory.

 

2.6.                            Exclusivity. During the Term, Simioni shall not,
and shall cause its Affiliates to not, directly or indirectly (a) develop,
manufacture or commercialize any Competing Product in the Field, nor collaborate
with, license, sell to or enable or otherwise authorize, permit or grant any
right to any Third Party to develop, manufacture or commercialize any Competing
Product in the Field; provided, however, that if this Agreement is terminated by
uniQure pursuant to Section 8.2 or Section 8.4, then the restriction in this
Section 2.6 shall continue to bind Simioni and his Affiliates following the end
of the Term for a period of **.

 

8

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

ARTICLE III
FINANCIAL CONSIDERATION

 

3.1.                            Initial License Fee.  uniQure shall pay to
Simioni an upfront fee in the sum of Two Hundred and Fifty Thousand Euros
(€250,000), which is due and payable to Simioni within ** of the University
Acknowledgment Date.

 

3.2.                            Past Patent Expenses.  Within ** after the
University Acknowledgment Date, uniQure shall reimburse Simioni for all
out-of-pocket expenses paid or that are payable by Simioni for filing,
prosecuting, maintaining and enforcing Assigned Patent Rights prior to the
Effective Date as well as for advisory services related to the matter.  The
total amount of these expenses is Two Hundred and Fifty Thousand Euros
(€250,000). Simioni represents that he has, either on or before the Effective
Date, supplied true, correct and complete documentation to uniQure reflecting
his payment or owing of payment of such expenses.

 

3.3.                            Milestone Payments.  Subject to the terms of
this Agreement, uniQure shall make the following one-time, non-creditable,
non-refundable milestone payments to Simioni within ** of the occurrence of the
following events following the University Acknowledgment Date, whether uniQure
or a Sublicensee achieves the events.

 

Milestone Event

 

Milestone Payment

 

1) **

 

**

 

2) **

 

**

 

3) **

 

**

 

4) **

 

**

 

5) **

 

**

 

6) **

 

**

 

7) **

 

**

 

 

For the sake of clarity, if, for example, milestone events 1) and 4) are
achieved (thus, if a **), then milestone event 5) is also achieved and total
milestone payments of ** for milestone events 1), 4) and 5) will be paid by
uniQure to Simioni.

 

9

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

Analogously, if, for example, milestone events 2) and 6) are achieved (thus, if
a **, and a **), Milestone Event 7) is also achieved and total milestone
payments of ** for milestone events 2), 6) and 7) have to be paid by uniQure to
Simioni.

 

Each of the milestone payments above are payable only one time, regardless of
how many Valid Claims exist or products receive Regulatory Approval in a
country. In accordance with the foregoing, the maximum total milestone payments
payable by uniQure to Simioni under this Section 3.3 is €8,100,000.

 

If the milestone event ** is not achieved by **, uniQure shall pay Simioni the
non-refundable sum of ** on or before **, if the Agreement is in effect as of **
and not subject to uniQure’s outstanding notice of termination pursuant to
Section 8.2 or 8.4 (the “Default Payment”).  uniQure shall pay Simioni the
non-refundable sum of ** as set forth in Section 8.5.2(b) in certain enumerated
instances where the Default Payment has not been paid.  Once the Default Payment
is owed to Simioni under this Section 3.3, the corresponding milestone payment
for the ** will not be owed by uniQure to Simioni.  For clarity, if (a) the
milestone event ** is achieved by **, (b) this Agreement is no longer in effect
because it is terminated or (c) this Agreement is subject to uniQure’s
outstanding notice of termination pursuant to Section 8.2 or 8.4 on **, in each
case uniQure shall not owe Simioni the Default Payment.

 

3.4.                            uniQure Sublicense Milestone Revenues.  uniQure
shall pay Simioni a royalty of ** of uniQure Sublicense Milestone Revenues
during the Term.  uniQure shall pay these royalties to Simioni within ** of each
calendar quarter in which the relevant uniQure Sublicense Milestone Revenues is
received by uniQure.

 

3.5.                            Simioni Sublicense Milestone Revenues.  Simioni
shall pay uniQure a royalty of ** of Simioni Sublicense Milestone Revenues
during the Term. Simioni shall pay these royalties to uniQure within ** of each
calendar quarter in which the relevant uniQure Sublicense Milestone Revenues is
received by Simioni.

 

3.6.                            Payment Recipients.  Simioni represents to
uniQure that, as of the Effective Date, he is a researcher and employee of the
University and, without limiting any other provision of this Agreement
(including Section 5.2.1), Simioni, as an employee of the University, is the
exclusive holder of the rights deriving from his invention(s) and
patent(s) under Applicable Law, including the Assigned Patent Rights, but the
University has the right, pursuant to the University’s internal rules and
regulations, to receive ** of the income received for assignment or license of
the Assigned Patent Rights (net of costs or fees paid directly by Simioni). 
Based on this representation, uniQure has agreed to pay any amounts owed to
Simioni pursuant to Section 3.1, 3.3 or 3.4, as such amounts may be adjusted
under this Agreement, as follows: ** of such amount shall be paid to the
University and ** of such amount shall be paid to Simioni.  Notwithstanding
anything to the contrary in this Agreement, nothing in this Section 3.6 is meant
to or shall be deemed to result in uniQure having any obligation or

 

10

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

liability to the University or the University having any contractual or legal
right of recourse against uniQure under Applicable Law or this Agreement.

 

3.7.                            Right to Offset.  Each Party shall have the
right to offset any amount owed by the other Party to such first Party under or
in connection with this Agreement, including pursuant to Section 6.1
(Indemnification) or in connection with any breach, against any payments owed by
such first Party to such other Party under this Agreement.  Such offsets shall
be in addition to any other rights or remedies available under this Agreement
and Applicable Law.

 

3.8.                            Taxes.  Each Party shall be responsible for any
and all of its applicable sales, use, VAT, GST, excise, property, and other
taxes, levies, duties or fees (“Taxes”). If either Party is required to deduct
or withhold from any payment due hereunder any taxes, duties, levies, imposts,
assessments, deductions, fees, and other similar charges by Applicable Law or
any Governmental Authority (“Withholding Taxes”), then such paying Party shall
pay such Withholding Taxes to the local applicable Governmental Authority and
make the payment to the other Party of the net amount due after deduction or
withholding of such taxes. Such Withholding Taxes shall be treated for all
purposes of this Agreement as having been paid to the owed Party hereunder. 
Each paying Party shall submit proof of payment of the Withholding Taxes to the
owed Party, if applicable. The Parties shall cooperate in good faith to
eliminate or minimize any such Withholding Taxes.

 

3.9.                            Currency Exchange. For any currency conversion
required in determining the amount of payments due hereunder, such conversion
shall be made as follows when calculating all other sums due under this
Agreement, the amount in currencies other then Euros shall be converted into
Euros using the average of daily last price rate of exchange (as set forth in
the Wall Street Journal, Eastern Edition or if the Wall Street Journal is not
available, another similar publication) for such currencies for the relevant
month preceding payment.

 

3.10.                     Payment Method. All payments due to a Party hereunder
shall be made in Euro via wire transfer of immediately available funds to an
account designated in writing by that Party to the other Party.  Simioni shall
be responsible for providing information to uniQure regarding the designated
account for payment to the University as set forth in Section 3.6 in a timely
manner and uniQure shall not be deemed to have failed to deliver a payment or to
have delivered a late payment under this Agreement if such delay or failure was
due to inaccurate or inadequate information for the University’s account for
payment.

 

3.11.                     Record Retention.  Each Party shall maintain complete
and accurate books, records and accounts for the calculation of uniQure
Sublicense Milestone Revenues and Simioni Sublicense Milestone Revenues, as
applicable, in sufficient detail to confirm the accuracy of any payments made
under Section 3.4 or Section 3.5, as applicable, under this Agreement, which
books, records and

 

11

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

accounts shall be retained until the later of ** after the end of the period to
which such books and records pertain or longer as is required by Applicable Law.

 

ARTICLE IV
PATENT PROSECUTION AND ENFORCEMENT

 

4.1.                            Patent Prosecution.

 

4.1.1.                  uniQure shall, at its own expense and its sole
discretion, have the sole right to prepare, file, prosecute and maintain the
Assigned Patent Rights.  For purposes of this Agreement, “prosecution” and its
correlatives shall include ex parte prosecution, interference proceedings,
reissues, reexaminations, oppositions and all proceedings before a patent office
in the Territory, including inter partes review, appeals and post grant review
proceedings, and any judicial or other appeals of the foregoing.

 

4.1.2.                  At uniQure’s request, Simioni shall reasonably cooperate
with uniQure in preparing, filing, prosecuting and maintaining the Assigned
Patent Rights, including by providing such copies of Licensed Know-How and
making such declarations as are necessary or desirable for preparing, filing,
prosecuting and maintaining the Assigned Patent Rights.  Simioni shall provide
prompt notice to uniQure of any matter that comes to his attention that may
affect the patentability, validity or enforceability of any Assigned Patent
Right but, for the avoidance of doubt, as of and following the Effective Date,
Simioni shall not correspond with any Governmental Authority regarding, or take
any action to prepare, file, prosecute or maintain, any Assigned Patent Right
(including any action or omission that results in the issuance of any claim
within the Assigned Patent Rights) without uniQure’s prior written consent.
Without limiting any other right or remedy of uniQure and notwithstanding
anything in this Agreement to the contrary, in the event that a claim issues
within the Assigned Patent Rights (a) due to Simioni’s failure to comply with
the restrictions set forth in the immediately preceding sentence of this
Section 4.1.2 or (b) as a result of an action or a failure to act that results
in the representation and warranty in Section 5.2.5 being untrue, such claim
shall not be deemed a Valid Claim.

 

4.1.3.                  uniQure shall keep Simioni reasonably updated on the
status and progress of the prosecution of the Assigned Patent Rights. Simioni
shall have the reasonable opportunity to make suggestions (including suggested
amendments or revisions, if necessary) and comments regarding claims in patent
applications included within the Assigned Patent Rights before such claims are
filed. uniQure will consider in good faith the implementation of any reasonable
suggestions or comments of Simioni that support the issuance of Valid Claims.

 

4.1.4.                  With respect to any Valid Claim that uniQure has elected
to prosecute, uniQure will use commercially reasonable efforts to maintain and
enforce such Valid Claim.

 

12

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

4.1.5.                  Notwithstanding anything to the contrary in this
Agreement, uniQure may elect to either abandon or prosecute any claim whatsoever
within an Assigned Patent Right in its sole discretion at any time; provided
that any such abandonment or prosecution would not in itself limit uniQure’s
obligation with respect to the Default Payment as set forth in Section 3.3 or
any payment obligation under Section 8.5.2(b).

 

4.2.                            Common Interest.  The Parties acknowledge and
agree that, with regard to the preparation, filing, prosecution and maintenance
of the Assigned Patent Rights, the interests of the Parties as licensor and
licensee are to obtain the strongest patent protection possible, and as such,
are aligned and are legal in nature. All non-public information disclosed by
uniQure or uniQure’s outside patent counsel to Simioni regarding preparation,
filing, prosecution or maintenance of the Assigned Patent Rights, will be deemed
Confidential Information.  The Parties agree and acknowledge that they have not
waived, and nothing in this Agreement constitutes a waiver of, any legal
privilege concerning the Assigned Patent Rights or Confidential Information,
including privilege under the common interest doctrine and similar or related
doctrines.

 

4.3.                            Patent Term Extension.  uniQure shall have the
sole right to make decisions regarding, and to apply for and obtain, patent term
restoration for any Assigned Patent Right with respect to any product in any
country in the Territory under any statute or regulation equivalent or similar
to Regulation (EC) No 469/2009 and 35 U.S.C. § 156, and uniQure will determine
in its sole discretion whether to extend any Assigned Patent Right and, if so,
which Assigned Patent Right to extend (including, without limitation, by filing
or not filing supplementary protection certificates and any other extensions
that are now or in the future become available).

 

4.4.                            Unitary Patent System.  uniQure shall have the
exclusive right to opt-in or opt-out of the EU Unitary Patent System for all
Assigned Patent Rights.  Without limiting the generality of the foregoing,
Simioni shall not initiate any action with respect to an Assigned Patent Right
that would result in uniQure being obligated to opt-in or opt-out under the EU
Unitary Patent System with respect to such Assigned Patent Right prior to
uniQure making a final, binding determination as to so opt-in or opt-out.

 

4.5.                            Patent Enforcement.

 

4.5.1.                  Each Party shall promptly deliver a notice, in writing,
to the other Party during the Term in the event it becomes aware of any
infringement, misappropriation or suspected infringement or misappropriation, of
any of the Assigned Patent Rights or the Licensed Know-How by any Person
(“Infringement”).

 

4.5.2.                  uniQure shall have the sole and exclusive right, at its
sole discretion, to determine the steps (if any) to be taken to protect or
enforce the Assigned Patent Rights or the Licensed

 

13

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

Know-How, including enforcement or defense of an allegation of invalidity or
unenforceability.  Simioni shall provide all reasonably requested assistance to
uniQure in taking steps to prevent or enjoin the Infringement or defend against
an allegation of invalidity or unenforceability.  Such assistance may generally
include, but is not limited to, providing access (on a confidential basis to the
extent allowed by applicable Italian laws or by any Applicable Law) to lab
journals, patient records and/or correspondence related to the Assigned Patent
Rights which are in possession of Simioni and signing an affidavit related
thereto. If required by Applicable Law or otherwise necessary to defend, protect
or enforce the Assigned Patent Rights (including to obtain standing or obtain
any benefits in the relevant proceedings), Simioni shall, upon uniQure’s
request, participate in or join as a party to the proceedings, as appropriate,
and shall reasonably cooperate with uniQure in an effort to successfully defend,
protect or enforce the Assigned Patent Rights or the Licensed Know-How before
the competent jurisdictions, provided that uniQure will endeavor to give Simioni
reasonable advance notice of his required participation and to keep his time
commitment as minimal as reasonably possible. uniQure shall directly pay for all
the attorney costs and/or IP consultant and/or any other advisor and
out-of-pocket costs reasonably incurred by Simioni as a necessary result of
Simioni’s participation in or joinder as a party to the proceedings at uniQure’s
request.  Simioni will provide uniQure with the details of such services in
advance including the name of the individual and firm, purpose, and fee
structure. In such a case, uniQure shall also pay the lesser of €200/hour or
€1,500/day for all the time required to be spent by Simioni as a result of
Simioni participating in or joining as a party to the proceedings as requested
by uniQure, including any preparatory and preliminary phase. uniQure shall be
entitled to retain for its own absolute benefit any damages, costs or other
expenses awarded or recovered in any proceedings resulting from the taking of
steps to prevent or enjoin the Infringement or defending against an allegation
of invalidity or unenforceability.  However, on a case by case basis, Simioni
may, at his sole expense, choose to participate in or join as a party to the
proceedings and reasonably cooperate with uniQure in an effort to successfully
defend, protect or enforce the Assigned Patent Rights or the Licensed Know-How
before the competent jurisdictions.

 

4.5.3.                  uniQure shall have final decision making authority with
respect to any Infringement proceedings.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

5.1.                            Mutual Representations and Warranties.  uniQure
and Simioni each represents and warrants to the other Party, as of the Effective
Date, that:

 

5.1.1.                  the execution and delivery of this Agreement and the
performance by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary and applicable

 

14

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

corporate action, and do not violate: (a) such Party’s charter documents,
bylaws, or other organizational documents, as applicable; (b) in any material
respect, any agreement, instrument, or contractual obligation to which such
Party is bound; (c) any requirement of any Applicable Law; or (d) any order,
writ, judgment, injunction, decree, determination, or award of any court or
other Governmental Authority presently in effect applicable to such Party;

 

5.1.2.                  the Person executing this Agreement on behalf of such
Party is duly authorized to do so by all requisite action;

 

5.1.3.                  this Agreement constitutes a legal, valid, and binding
obligation of such Party enforceable against it in accordance with its terms and
conditions, subject to the effects of bankruptcy, insolvency, or other laws of
general application affecting the enforcement of creditor rights, judicial
principles affecting the availability of specific performance, and general
principles of equity (whether enforceability is considered a proceeding at law
or equity);

 

5.1.4.                  except as contemplated by this Agreement, no consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any Governmental Authority or a Third
Party is required on the part of such Party in connection with the valid
execution, delivery and performance of this Agreement; and

 

5.1.5.                  it is not under any obligation, contractual or
otherwise, to any Person that conflicts with or is inconsistent in any material
respect with the terms of this Agreement, or that would impede the diligent and
complete fulfillment of its obligations hereunder or thereunder.

 

5.2.                            Additional Representations and Warranties of
Simioni. Simioni further represents and warrants to uniQure, as of the Effective
Date that:

 

5.2.1.                  prior to the assignments under this Agreement, Simioni
solely and exclusively owned and Controlled all right, title and interest in and
to and under the Assigned Patent Rights, free and clear of all liens, charges,
claims, encumbrances or restrictions whatsoever;

 

5.2.2.                  the Assigned Patent Rights set forth on Schedule 1.4 are
all of the Patent Rights that Simioni owns, licenses or Controls that relate to
the composition (including nucleic acid- or protein-based compositions),
production or use of variants of Factor IX;

 

5.2.3.                  all issued Assigned Patent Rights (a) are to Simioni’s
knowledge, subsisting and are not invalid or unenforceable, in whole or in part
and (b) have been prosecuted, filed and maintained in accordance with Applicable
Law and all applicable fees have been paid on or before the due date for
payment;

 

5.2.4.                  with respect to any pending applications included in the
Assigned Patent Rights, such applications are being diligently prosecuted in the
respective patent offices in the Territory in accordance with Applicable Law and
Simioni has presented all relevant references, documents, and

 

15

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

information of which it or other inventors are aware to the relevant patent
examiner at the relevant patent office;

 

5.2.5.                  with respect to any pending applications included in the
Assigned Patent Rights set forth on Schedule 1.4, such pending applications have
not issued and Simioni has not taken or failed to take any action, and is not
aware of any action taken or not taken, that would result in any such pending
application issuing prior to, on or after the Effective Date without requiring
further action by uniQure;

 

5.2.6.                  true, complete and correct copies of the file wrappers
and other documents and materials relating to the prosecution, defense,
maintenance, validity and enforceability of the Assigned Patent Rights have been
provided or made available to uniQure prior to the Effective Date;

 

5.2.7.                  there is no claim or litigation pending or claim that
was previously asserted in writing against Simioni or, to Simioni’s knowledge,
any Third Party (and Simioni has no knowledge of any claim, whether or not
pending or asserted) by any Person alleging that (a) the Assigned Patent Rights
are invalid or unenforceable or (b) the conception, development, reduction to
practice, disclosing, copying, making, assigning or licensing of the Assigned
Patent Rights or the Licensed Know-How as contemplated herein, violates,
infringes, constitutes misappropriation or otherwise conflicts or interferes
with, or would violate, infringe or otherwise conflict or interfere with, any
intellectual property or proprietary right of any Person;

 

5.2.8.                  to Simioni’s knowledge, no Person is infringing or
threatening to infringe or misappropriating or threatening to misappropriate the
Assigned Patent Rights or the Licensed Know-How;

 

5.2.9.                  the contents of any Licensed Know-How provided by
Simioni to uniQure, including that Licensed Know-How provided to uniQure prior
to the Effective Date or under this Agreement, is true, complete and correct;

 

5.2.10.           to Simioni’s knowledge, each of the Assigned Patent Rights
properly identifies each and every inventor of the claims thereof as determined
in accordance with the laws of the jurisdiction in which such Assigned Patent
Right is issued;

 

5.2.11.           Simioni has full right and authority to grant the licenses and
rights granted under this Agreement; and

 

5.2.12.           Simioni has made available to uniQure all material Licensed
Know-How that is applicable to the research, development, manufacture,
commercialization or use of a product in the Field.

 

5.3.                            DISCLAIMER. EXCEPT FOR THE EXPRESS WARRANTIES
SET FORTH HEREIN, NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS ANY
WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER

 

16

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

WARRANTIES, WHETHER WRITTEN OR ORAL OR EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE
OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENT RIGHTS OR THE NON-INFRINGEMENT
OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES. EACH PARTY UNDERSTANDS AND
AGREES THAT THE FOREGOING CONSITITUES A FULL AND COMPLETE DISCLAIMER BY THE
OTHER PARTY OF ALL REPRESENTATIONS AND WARRANTIES OTHER THAN THOSE EXPRESSLY
PROVIDED HEREIN.

 

ARTICLE VI
INDEMNIFICATION AND LIMITATION ON LIABILITY

 

6.1.                            Indemnification.

 

6.1.1.                  By uniQure. uniQure hereby agrees to indemnify, hold
harmless and defend Simioni, from and against any losses, damages, liabilities,
costs and expenses (including reasonable attorneys’ fees) incurred by Simioni
and arising or resulting from any claim, demand, action or proceeding of a Third
Party (a “Claim”) to the extent such Claim relates to or arises from the
research, development, manufacture or commercialization of any product in the
Field by uniQure or any of its Affiliates except to the extent that any Claim
relates to or arises from (a) the negligence, wrongful intentional acts or
omissions of, or violation of Applicable Law or (b) breach of this Agreement, in
each case by Simioni or any of his Affiliates, subcontractors, licensees or
sublicensees.

 

6.1.2.                  Procedures.  In connection with any Claim for which
Simioni seeks indemnification pursuant to this Agreement, Simioni shall give
uniQure prompt written notice of the Claim and uniQure shall only be obligated
to indemnify Simioni pursuant to Section 6.1.1 if Simioni reasonably cooperates
with uniQure respect to such Claim, including permitting uniQure to control the
defense and settlement of the Claim.

 

6.2.                            NO CONSEQUENTIAL DAMAGES.  EXCEPT IN THE EVENT
OF THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUD OF A PARTY, IN NO EVENT
SHALL ANY PARTY BE LIABLE FOR ANY INDIRECT, CONSEQUENTIAL, SPECIAL, EXEMPLARY OR
PUNITIVE DAMAGES, INCLUDING DAMAGES FOR LOST PROFITS OR LOST REVENUES, ARISING
FROM OR RELATING TO THIS AGREEMENT, REGARDLESS OF WHETHER IT HAS BEEN INFORMED
OF THE POSSIBILITY OR LIKELIHOOD OF SUCH DAMAGES OR THE TYPE OF CLAIM, CONTRACT
OR TORT (INCLUDING NEGLIGENCE).

 

17

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

ARTICLE VII
CONFIDENTIALITY

 

7.1.                            Confidentiality.

 

7.1.1.                  During the Term, and for a period of ** thereafter, each
Party undertakes, subject to the terms of this Agreement, to (i) except to the
extent permitted by this Agreement or otherwise agreed upon in writing, keep
confidential and not disclose to any Third Party any Confidential Information of
the other Party; (ii) except in connection with the activities contemplated by
or the exercise of rights permitted by this Agreement or in order to further the
purposes of this Agreement or as otherwise agreed upon in writing by the
Parties, not use for any purpose any Confidential Information of the other
Party; and (iii) take all reasonable precautions to protect the Confidential
Information of the other Party (including all precautions a Party employs with
respect to its own confidential information of a similar nature).

 

7.1.2.                  Notwithstanding anything to the contrary in this
Agreement, a Party may use and disclose the Confidential Information of the
other Party as follows:

 

(a)                                 if required by Applicable Law, including as
may be required in connection with any filings made with, or by the disclosure
policies of a major stock exchange;

 

(b)                                 as reasonably necessary to obtain or
maintain any Regulatory Approval, including to conduct preclinical studies and
clinical trials and for pricing approvals, for any product;

 

(c)                                  to prepare, file, maintain or prosecute
Assigned Patent Rights or file or defend litigation in accordance with the
provisions of this Agreement; or

 

(d)                                 to licensees, sublicensees, vendors,
consultants, agents, attorneys, contractors and clinicians under written
agreements of confidentiality at least as restrictive as those set forth in this
Agreement, who have a need to know such information in connection with such
Party performing its obligations or exercising its rights under this Agreement;

 

provided that in the instances of disclosure under clause (a) or (c) of this
Section 7.1.2, the Party disclosing the Confidential Information of the other
Party shall, to the extent permitted under Applicable Law, (x) give reasonable
advance notice to the other Party of such disclosure to permit such other Party
to use its reasonable efforts to secure confidential treatment of such
Confidential Information prior to disclosure to the extent such treatment is
applicable, (y) cooperate with the other Party in the exercise of its rights to
protect the confidentiality of the Confidential Information and (z) disclose
only that Confidential Information of the other Party that is required to be
disclosed.

 

7.2.                            Termination of Prior Agreements. As of the
Effective Date, this Agreement supersedes the confidentiality obligations by and
between the Parties under the Two Way Confidentiality Disclosure Agreement
effective as of July 19, 2016.  All “Confidential Information”

 

18

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

(as defined in such Two Way Confidentiality Disclosure Agreement) exchanged
between the Parties thereunder shall be deemed Confidential Information
hereunder and shall be subject to the provisions of Section 7.1.

 

7.3.                            Terms of this Agreement. The Parties agree that
the terms of this Agreement (including any term sheet or prior drafts related
hereto) will be treated as Confidential Information of uniQure, with Simioni
deemed to be the receiving Party of such Confidential Information. The terms of
this Agreement may be disclosed, in confidence, by each Party: (a) to its
Affiliates; (b) to actual or potential collaborators, licensees or sublicensees,
but only (i) after redacting terms not relevant to the rights and obligations
being undertaken or contemplated to be undertaken by such Affiliates,
collaborators, licensees or sublicensees, (ii) for limited purposes as necessary
for that Affiliate, collaborator, licensee or sublicensee to perform its
obligations or exercise its rights and (iii) under written agreements of
confidentiality at least as restrictive as those set forth in this Agreement;
(c) to potential acquirers, merger partners, investment bankers and lenders for
purposes as required in connection with a transaction and under written
agreements of confidentiality at least as restrictive as those set forth in this
Agreement; and (d) as required to be disclosed in its publicly-filed financial
statements or other public disclosures (e.g., the U.S. Securities and Exchange
Commission, NASDAQ or any other stock exchange on which securities issued by
either Party may be issued).

 

7.4.                            Publicity and Publications.

 

7.4.1.                  uniQure may make publications, presentations, press
releases, announcements or other disclosures regarding this Agreement or any of
the activities contemplated hereunder, including the development or
commercialization of products, and will endeavor in good faith to give Simioni
prior notice thereof.

 

7.4.2.                  Simioni will submit to uniQure for review and approval
any publications, presentations, press releases, announcements or other
disclosures that either (a) contain Confidential Information of uniQure or
(b) are related to the Licensed Know-How, the Assigned Patent Rights or this
Agreement proposed by Simioni or his Affiliates for distribution; provided that
uniQure will not unreasonably withhold, condition or delay its consent to such. 
At least ** before making any such publication, presentation, press release,
announcement or other disclosure, Simioni shall submit to uniQure a draft of
such disclosure and uniQure shall provide its comments within ** days of
receipt.  Without limiting any other instance where uniQure may reasonably
withhold consent, uniQure will be deemed to have reasonably withheld its consent
to any publication, presentation, press release, announcement or other
disclosure under this Section 7.4.2 if (x) such contains any of uniQure’s
Confidential Information, (y) Simioni will not delay disclosure or distribution
of such until uniQure can prepare and file a relevant patent application or
(z) uniQure reasonably believes that such disclosure

 

19

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

would adversely affect the value of the Licensed Know-How, Assigned Patent
Rights or the rights granted to uniQure hereunder.

 

7.5.                            Right to Use Names. Except as expressly provided
herein, no right, express or implied, is granted by the Agreement to Simioni to
use in any manner the name of “uniQure” or any other trade name, symbol, logo,
trademark or corporate identifier of uniQure or any of its Affiliates.

 

ARTICLE VIII
TERM AND TERMINATION

 

8.1.                            Term.  The term of this Agreement shall commence
on the Effective Date and remain in effect until, unless terminated earlier
under the provisions of this Agreement, the later of (a) the expiration date of
the last to expire of patents within the Assigned Patent Rights and (b) the
expiration of all of each Party’s payment obligations to the other Party
pursuant to this Agreement (such time period, the “Term”).  Notwithstanding
anything herein to the contrary, the obligations of each Party under
Section 2.1.2, Simioni’s obligations to conduct a technology transfer of
Licensed Know-How to uniQure pursuant to Section 2.3, uniQure’s obligations
under Section 2.5 and any obligation to make payments under Article III shall
not become effective until the University Acknowledgment Date.

 

8.2.                            Termination for Material Breach.  In the event
of a material breach of this Agreement, the non-breaching Party shall have the
right to terminate this Agreement in its entirety by written notice to the
breaching Party specifying the nature of such breach in reasonable detail.  Such
termination shall become effective ** from receipt of such notice by the
breaching Party, unless the breaching Party has cured such breach within such **
period.  Notwithstanding the foregoing, the foregoing cure period shall be
tolled upon the commencement and during the conduct of any dispute resolution
initiated by a Party under Section 9.2 with respect to a Party’s right to
terminate this Agreement pursuant to this Section 8.2 if the other Party
initiates such a dispute resolution procedure before the end of the applicable
cure period.

 

8.3.                            Termination by uniQure.  Without prejudice to
what is provided under Section 8.5.2(b), uniQure has the right to either
terminate this Agreement in its entirety or to terminate its rights and
obligations under this Agreement in one or more countries or jurisdictions in
the Territory (any terminated Territory, countries or jurisdictions, the
“Terminated Territory”) without cause by giving Simioni ** prior written notice.
Notwithstanding anything to the contrary in this Agreement, following any
termination in less than the entire Territory, uniQure shall retain all of its
rights under this Agreement as such relate to any portion of the Territory that
is not the Terminated Territory.

 

20

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

8.4.                            Termination for Insolvency.

 

8.4.1.                  Either Party may terminate this Agreement in its
entirety effective immediately upon written notice to the other Party if, at any
time such other Party (a) files in any court or agency pursuant to any statute
or regulation of any state or country a petition in bankruptcy or insolvency or
for reorganization (except for solvent reorganization or solvent reconstruction)
or for an arrangement or for the appointment of a receiver or trustee of the
Party or of substantially all of its assets, (b) proposes a written agreement of
composition or extension of substantially all of its debts, (c) is served with
an involuntary petition against it, filed in any insolvency proceeding, and such
petition is not be dismissed within ** after the filing thereof, (d) proposes to
be a party to any dissolution or liquidation, (e) admits in writing its
inability generally to meet its obligations as they fall due in the general
course or (f) makes an assignment of substantially all of its assets for the
benefit of creditors.

 

8.4.2.                  Each Party shall retain and may fully exercise all of
their respective rights and elections under any Applicable Laws that relate to
bankruptcy or insolvency.  Unless otherwise prohibited by Applicable Law and
without limiting any Party’s rights or obligations hereunder, in the event a
Party has the right to terminate this Agreement pursuant to Section 8.4.1, the
non-bankrupt Party shall further be entitled to a complete duplicate of, or
complete access to and use of, any intellectual property and all embodiments of
intellectual property to which rights or licenses (including non-assertion
rights) have been granted to the non-bankrupt Party under this Agreement by the
other Party, which, if not already in its possession, shall be promptly
delivered to the non-bankrupt Party by the other Party (a) upon the commencement
of a bankruptcy proceeding of the other Party upon the non-bankrupt Party’s
written request therefor, unless the Party subject to such proceeding elects to
continue to perform all of its obligations under this Agreement or (b) if not
delivered under clause (a) above, following the rejection of this Agreement by
or on behalf of the Party subject to such proceeding upon written request
therefor by the non-bankrupt Party.

 

8.5.                            Effect of Expiration or Termination.

 

8.5.1.                  Accrued Obligations. Upon expiration or termination of
this Agreement for any reason, neither Party shall be released from any
obligation or liability that, at the time of such expiration or the effective
date of termination, has already accrued to the other Party or that is
attributable to a period prior to such expiration or termination.

 

8.5.2.                  General.  In addition to the rights and obligations of
the Parties that survive a termination of this Agreement pursuant to this
Agreement,

 

(a)                                 in the event this Agreement or any country
or jurisdiction is terminated by uniQure pursuant to Section 8.3, uniQure agrees
to transfer and assign to Simioni and his successors and assigns all of
uniQure’s rights, title and interest in and to the Assigned Patent Rights in the
Terminated Territory.   uniQure shall execute and deliver upon receipt of the
prior written request of

 

21

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

Simioni such documents that are necessary to give effect to and perfect the
rights of Simioni under this Section 8.5.2(a) and uniQure shall also reimburse
all the costs and fees that must be paid to the competent Patent Offices in the
Terminated Territory to record the change of ownership;

 

(b)                                 in the event that notice of termination of
this Agreement is provided by uniQure pursuant to Section 8.3 and such
termination would affect the entire Agreement or would place the U.S. or the
U.S. and one or more countries or jurisdictions in the Terminated Territory or
provided by Simioni pursuant to Section 8.2 or 8.4 and such notice of
termination follows the third anniversary of the Effective Date, uniQure shall
pay ** within ** of the effective date of termination only if neither (i) the
Default Payment nor (ii) as set forth in Section 3.3, the milestone payment for
the milestone event “First Valid Claim of an Assigned Patent Right in the U.S.”
has been paid to Simioni.  For clarity, there shall be no fee payable under this
Section 8.5.2(b) in the event that a notice of termination is provided by
uniQure or Simioni prior to the third anniversary of the Effective Date.

 

8.5.3.                  Return of Confidential Information.  Upon termination or
expiration of this Agreement in its entirety, each Party shall promptly return
all of the other Party’s Confidential Information received hereunder and copies
thereof in any medium unless, and solely for so long as, the receiving Party has
continuing rights to use the foregoing pursuant to this Section 8.5, except that
the receiving Party may retain one (1) copy for its legal files.

 

8.5.4.                  Inventory. In the event this Agreement or any country or
jurisdiction is terminated by uniQure pursuant to Section 8.3, uniQure, any
Affiliate(s) and any licensees or sublicensees may, after the effective date of
termination and with respect to the Terminated Territory, sell or have sold all
products that are in inventory or have otherwise been distributed with the
intent to sell as of the date of written notice of termination, and complete and
sell or have sold all products which the relevant licensed entity(ies) can
demonstrate were in the process of manufacture as of the date of written notice
of termination.

 

8.5.5.                  Survival.  The provisions of Article I (Definitions) (to
the extent necessary to give effect to the surviving provisions), Section 3.7
(Right to Offset), Section 3.8 (Taxes), Section 3.9 (Currency Exchange),
Section 3.10 (Payment Method), Section 3.11 (Record Retention), Section 5.3
(Disclaimer), Article VI (Indemnification and Limitation on Liability),
Article VII (Confidentiality), Section 8.5 (Effect of Expiration or
Termination), and Article IX (Miscellaneous) shall survive termination or
expiration of this Agreement (including as such provisions relate to the
Terminated Territory, for which purpose any references to the “Territory” shall
include the “Terminated Territory,” as appropriate).

 

22

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

8.6.                            Remedies in Lieu of Termination.

 

8.6.1.                  The ability of each Party to terminate this Agreement as
set forth in this Article VIII, or for uniQure to exercise its rights under
Section 8.6.2, is in addition to any other rights or remedies the Parties may
have under law or equity, including the ability to seek monetary damages.

 

8.6.2.                  If uniQure has the right to terminate this Agreement
under Section 8.2, but does not desire to exercise such right, uniQure may elect
to exercise its rights under this Section 8.6.2 in lieu of exercising its right
to terminate the Agreement. In the event of such an election, the Agreement
shall continue in full force and effect except that any milestone payments under
Section 3.3 or uniQure Sublicense Milestone Revenues under Section 3.4 that are
due after uniQure’s notice of election shall be reduced by ** after applying all
applicable deductions and reductions to such payments permitted under
Section 3.7.

 

ARTICLE IX
MISCELLANEOUS

 

9.1.                            Governing Law. This Agreement shall be governed
by and construed in accordance with the laws of Switzerland without giving
effect to the conflicts of law principles thereof.

 

9.2.                            Dispute Resolution.

 

9.2.1.                  In the event of any controversy, claim or other dispute
arising out of or relating to compliance with this Agreement, any obligation of
the Parties herein, or the validity, breach, termination or interpretation of
this Agreement (each such controversy, claim or dispute, a “Dispute”), such
Dispute shall be first referred to the executives of each Party for resolution,
prior to proceeding under the following provisions of this Section 9.2. A
Dispute shall be referred to the executives upon one Party providing the other
Party with written notice that such dispute exists, and the executives shall
attempt to resolve such dispute through good faith discussions. In the event
that the executives cannot resolve such dispute within thirty (30) days of such
other Party’s receipt of such written notice, either Party may initiate the
dispute resolution procedures set forth under Section 9.2.2.

 

9.2.2.                  Any Dispute which cannot be settled through good faith
negotiations under Section 9.2.1 shall, upon written request of any Party with
notice to the other Parties hereto, be submitted to binding arbitration under
the auspices of the Swiss Rules of International Arbitration of the Swiss
Chambers’ Arbitration Institution in force on the date on which the notice of
arbitration is submitted in accordance with such Swiss Rules of International
Arbitration. There shall be one (1) arbitrator, the seat of the arbitration
shall be Lugano, Switzerland and the arbitral proceedings shall be conducted in
English.   The Parties expressly authorize the arbitrator to decide ex aequo et
bono. Notwithstanding anything herein contained to the contrary, (a) each Party
shall be permitted to seek injunctive relief from any court having jurisdiction
over the subject matter hereof in furtherance of any such Party’s rights
hereunder, (b) the Parties shall have the right to seek enforcement of any
arbitration award by any court having

 

23

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

jurisdiction over the award, and (c) the Parties hereby consent to the
jurisdiction of any court in Switzerland in connection with clauses (a) and
(b) of this Section 9.2.2.

 

9.2.3.                  Each of the Parties acknowledges that if it breaches any
of its material obligations under this Agreement, immediate and irreparable harm
or injury would be caused to the other Party for which money damages would not
be an adequate remedy.  In such event, the Parties agree that each Party shall
have the right, in addition to any other rights it may have, to immediate
injunctive relief without proof of actual damages or the posting of bond or
other security.  Accordingly, if any Party should institute an action or
proceeding seeking such equitable relief, the other Party hereby waives the
claim or defense that any such Party has an adequate remedy at law and hereby
agrees not to assert in any such action or proceeding the claim or defense that
such a remedy at law exists.  The Parties further agree to waive any
requirements for the securing or posting of any bond in connection with
obtaining any such equitable relief.

 

9.3.                            Notices. All notices, requests, demands and
other communications required or permitted hereunder shall be in writing and
shall be deemed to have been duly given when delivered by hand against
acknowledgement of receipt or mailed, certified or registered mail with postage
prepaid, or sent by facsimile or courier, as follows:

 

if to uniQure:

 

uniQure biopharma B.V.
F.a.o. Managing Director
P.O. Box 22506
1100 DA Amsterdam
The Netherlands

 

with a copy to:

 

uniQure biopharma B.V.
F.a.o. the General Counsel
113 Hartwell Avenue
Lexington MA 02421
United States of America

 

and with a copy to:

 

uniQure biopharma B.V.
F.a.o. Dept. Business Development & IP
P.O. Box 22506

 

24

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

1100 DA Amsterdam
The Netherlands

 

or to such other Person or address as uniQure shall designate by notice in the
manner provided in this Section 9.3.

 

if to Simioni:

 

prof. Paolo Simioni

via L. Barbo 8- 35128 Padova (Italy)

 

with a copy to:

 

D.ssa Cristina Rigato

Via Roma 79- 35020 Ponte San Nicolò — Padova (Italy)

 

or to such other Person or address as Simioni shall designate by notice in the
manner provided in this Section 9.3.

 

9.4.                            Further Assurances.  Each Party agrees to
execute, acknowledge, deliver, file and record such further certificates,
amendments, instruments and documents, and to do all such other acts and things,
as may be required by Applicable Law or as may be necessary or advisable to
carry out the intent and purposes of this Agreement.

 

9.5.                            Language. Any notice given in connection with
this Agreement must be in English. Unless otherwise agreed upon by all of the
Parties, any other document provided in connection with this Agreement must be:
(i) in English; or (ii) accompanied by a certified English translation in which
case the English translation prevails unless the document is a statutory or
other official document.

 

9.6.                            No Waiver.  No failure by any Party to insist
upon the strict performance of any covenant, agreement, term or condition of
this Agreement or to exercise any right or remedy consequent upon a breach of
such or any other covenant, agreement, term or condition shall operate as a
waiver of such or any other covenant, agreement, term or condition of this
Agreement.  Either Party by a signed written instrument may, but shall not be
under any obligation to, waive any of its rights or conditions to its
obligations hereunder, or any duty, obligation or covenant of the other Party. 
No waiver shall affect or alter the remainder of this Agreement but each and
every covenant, agreement, term and condition hereof shall continue in full
force and effect with respect to any other then existing or subsequent breach. 
The rights and remedies provided by this Agreement are cumulative and the
exercise of any one right or remedy by either Party shall not preclude or waive
its right to exercise any or all other rights or remedies.

 

25

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

9.7.                            Entire Agreement.  This Agreement constitutes
the entire agreement among the Parties pertaining to the subject matter hereof
and supersedes all prior agreements and understandings of the Parties in
connection herewith.  No covenant, representation or condition not expressed in
this Agreement shall affect or be effective to interpret, change or restrict the
express provisions of this Agreement.

 

9.8.                            Representation by Legal Counsel.  Each Party
hereto represents that it has been advised by legal counsel in connection with
this Agreement and acknowledges that it has participated in the drafting
hereof.  In interpreting and applying the terms and provisions of this
Agreement, the Parties agree that no presumption shall exist or be implied
against the Party which drafted such terms and provisions.

 

9.9.                            Construction.  Unless the context of this
Agreement otherwise requires: (a) words of one gender include the other gender;
(b) words using the singular or plural number also include the plural or
singular number, respectively; (c) the terms “hereof,” “herein,” “hereby,” and
other similar words refer to this entire Agreement; (d) the words “include”,
“includes”, and “including” when used in this Agreement shall be deemed to be
followed by the words “without limitation”, unless otherwise specified; (e) the
terms “Article” and “Section” refer to the specified Article and Section of this
Agreement (unless clear from the context that it refers to an Article or
Section of some other document); (f) “or” has the inclusive meaning represented
by the phrase “and/or”; and (g) the words “will” and “shall” shall have the same
meaning. Whenever this Agreement refers to a number of days, unless otherwise
specified, such number shall refer to calendar days.

 

9.10.                     Severability.  Each provision of this Agreement shall
be considered severable and if for any reason any provision or provisions hereof
are determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or affect those portions of this
Agreement which are valid.

 

9.11.                     No Independent Contractors.  The Parties shall for all
purposes under this Agreement be considered independent contractors with respect
to each other, and neither shall be considered an employee, employer, agent or
principal of the other.  Neither Party is authorized to assume or create any
obligation or responsibility, express or implied, on behalf of, on in the name
of the other Party in any manner.

 

9.12.                     Amendments.  Except as otherwise expressly set forth
in this Agreement, any provision of this Agreement may be amended, modified,
supplemented, restated or waived only with the written consent of both Parties.

 

9.13.                     Assignment.  Except for permitted sublicenses under
this Agreement, neither Party may assign, or otherwise transfer, its rights or
delegate its obligations under this Agreement without

 

26

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

the prior written consent of the other Party; provided that uniQure may assign
this Agreement without Simioni’s prior consent (but shall provide notice to
Simioni of such assignment containing the name and address of the assignee) to
(a) any of its Affiliates or (b) a successor in interest in conjunction with the
sale of all or substantially all of its assets, so long as such successor shall
agree in writing to be bound by the terms and conditions of this Agreement prior
to such assignment.  Any attempted assignment without consent is void.  Subject
to the foregoing, this Agreement shall inure to the benefit of, and be binding
upon, the Parties, together with their successors and permitted assigns.

 

9.14.                     Counterparts.  This Agreement may be executed in one
(1) or more counterparts, each of which shall be deemed an original, and
together shall constitute one and the same agreement and shall become effective
when one (1) or more counterparts have been signed by each of the Parties and
delivered to the other Party, it being understood that both Parties need not
sign the same counterpart. This Agreement, following its execution, shall be
delivered in original copies, preceded by PDF copies or other form of electronic
delivery.

 

{SIGNATURES ON FOLLOWING PAGE}

 

27

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representative as of the Effective Date.

 

 

PROFESSOR PAOLO SIMIONI

 

 

 

 

By:

/s/ Paolo Simioni

 

Name:

Paolo Simioni

 

Title:

Inventor, Professor of Medicine, MD, PhD

 

 

 

UNIQURE BIOPHARMA B.V.

 

 

 

 

 

 

 

 

By:

/s/ Matt Kapusta

 

By:

/s/ Maiken Keson-Brookes

Name:

Matt Kapusta

 

Name:

Maiken Keson-Brookes

Title:

CEO

 

Title:

SVP and General Counsel

 

 

The undersigned, being a duly authorized representative of the University,
acknowledges and accepts the terms of this Agreement and acknowledges and
accepts that Simioni is the sole owner of, and has the right to assign, all
right, title and interest in the Assigned Patent Rights as set forth in this
Agreement and that such ownership and the economic terms set forth in this
Agreement are in compliance with the University’s rules and regulations.

 

For such acknowledgment and acceptance:

 

 

UNIVERSITY OF PADOVA

 

By:

/s/ Rosario Rizzuto

 

Name:

Rosario Rizzuto

 

Title:

Rector

 

Date:

4 May 2017

 

 

[Signature Page to Assignment and License Agreement]

 

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

Schedule 1.4

 

Assigned Patent Rights

 

Country

 

Application
Number

 

Application
Date

 

Status

 

Patent
Number

 

Grant
Date

 

Title

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

 

--------------------------------------------------------------------------------

 


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

Exhibit A

 

Form of Patent Assignment

 

PATENT ASSIGNMENT

 

This Patent Assignment (“Patent Assignment”), is entered into as of [DATE], 2017
(the “Effective Date”) by and between Professor Paolo Simioni, with a place of
business at via Barbo 8, Padova 35128, Italy (“Assignor”) and uniQure biopharma
B.V., with a place of business at Paasheuvelweg 25a, 1105 BP Amsterdam, The
Netherlands (“Assignee”).  This Patent Assignment is made pursuant to an
Assignment and License Agreement by and between Assignor and Assignee dated as
of the date hereof (together with any amendments thereto, the “Assignment and
License Agreement”), pursuant to which Assignee has agreed to receive assignment
of the Assigned Patent Rights (as defined below) from Assignor. Capitalized
terms used herein but not otherwise defined herein shall have the meanings set
forth in the Assignment and License Agreement.

 

Assignor is the owner of the Assigned Patents Rights (as defined below). For the
consideration provided pursuant to the Assignment and License Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, (1) Assignor has sold, assigned and transferred and by
these presents does hereby sell, assign and transfer unto said Assignee, its
successors, assigns and legal representatives, Assignor’s entire right, title
and interest in and throughout the United States of America and Italy, their
territories and all other countries throughout the world, in and to (a) the
patents and patent applications set forth on Schedule A, (b) any conversions,
divisionals, continuations or continuations-in-part thereof, or substitutes
therefor, (c) any application claiming priority to any of the foregoing, (d) any
patents issuing on or from any of the foregoing, and any reissues,
reexaminations or extensions of such patents, and (e) any and all counterparts
of any of the foregoing in any country in the Territory (collectively, the
“Assigned Patent Rights”) and including the right to claim priority under any
applicable statute, treaty or convention based on said Assigned Patent Rights;
said applications and letters patents and the invention(s) described therein to
be held and enjoyed by said Assignee for its own use and benefit and for its
successors, assigns and legal representatives, to the full end of the term for
which patents may be granted as fully and entirely as the same would have been
held and enjoyed by Assignor had this assignment not been made; and (2) Assignor
hereby conveys any and all rights arising under or pursuant to any and all
international agreements, treaties or laws relating to the protection of
industrial property by filing any such applications for letters patent, any and
all claims for damages by reason of past infringement of any Assigned Patent
Rights, together with the right to sue for, collect, and retain the proceeds for
any past, present, and future infringement of any such Assigned Patent Rights,
any and all rights to initiate proceedings before government and administrative
bodies, and any

 

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

and all files, records and other materials arising from the prosecution,
exploitation, or defense of rights and registrations pertaining to the
applications or letters patents. Assignor hereby acknowledges that this
assignment, being of Assignor’s entire right, title and interest in and to said
applications and letters patents and the invention(s) described therein, carries
with it the right in Assignee to apply for and obtain from competent authorities
in all countries of the world any and all letters patent by attorneys and agents
of Assignee’s selection and the right to procure the grant of all such letters
patent to Assignee for its own name as assignee of the entire right, title and
interest therein.

 

Assignor hereby authorizes and requests the U.S. Patent and Trademark Office,
the Italian Patent and Trademark Office, the European Patent Office, the
Canadian Intellectual Patent Office and any other applicable counterpart office
to record the Assignee as the owner of the Assigned Patent Rights and to issue
future patents granted on the patent applications listed above to the Assignee.

 

Assignor hereby confirms having agreed, and to the extent necessary does hereby
agree, to cooperate upon reasonable request with Assignee, its successors and
assigns, in proceedings or transactions involving the patents and patent
applications included in the Assigned Patent Rights, including producing of
evidence (such evidence to potentially include, but not be limited to, providing
access, on a confidential basis to the extent allowed by applicable Italian laws
and by any Applicable Law, to lab journals, patient records and/or
correspondence related to the Assigned Patent Rights which are in possession of
Assignor and signing an affidavit related thereto) reasonably necessary or
desirable to secure allowance of the patent applications included in the
Assigned Patent Rights, including but not limited to those listed above, and to
perform any and all other acts reasonably necessary or desirable to vest in
Assignee the entire right, title, and interest of the Assigned Patent Rights
such that the Assigned Patent Rights will be held and enjoyed by Assignee, its
successors and assigns, to the full end of the term for which patents may be
granted. It is understood between the Parties that if it is necessary for
Assignor to involve any lawyer and /or IP consultant and/or any other advisor
for such cooperation with Assignee, Assignee shall pay all the out-of-pocket
costs and fees reasonably incurred by Assignor deriving from such
advisory/consulting services. Assignor promises to provide the required
documents and to make all necessary signatures to record the Assigned Patent
Rights in the register of the U.S. Patent and Trademark Office, the Italian
Patent and Trademark Office, the European Patent Office, the Canadian
Intellectual Patent Office and any other applicable counterpart office.

 

Assignor warrants that no assignment, sale, agreement, or encumbrance has been
or will be made or entered into which would conflict with this Patent
Assignment.

 

This Patent Assignment may be executed by the Assignor and Assignee in separate
and several counterparts, each of which shall be an original, but which together
shall constitute one and the same

 

31

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

instrument. An executed signature page of this Patent Assignment delivered by
facsimile or PDF transmission shall be as effective as an original executed
signature page.

 

This Patent Assignment shall be binding upon and inure to the benefit of
Assignor and Assignee and their respective successors and assigns.

 

[SIGNATURE PAGE FOLLOWS]

 

32

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

ASSIGNOR

 

Professor Paolo Simioni

 

 

 

 

 

Professor Paolo Simioni

 

Date

 

 

 

 

 

 

WITNESSED

 

 

 

 

 

 

 

Signature:

 

 

Date:

 

Print Name:

 

 

 

Address:

 

 

 

 

[Signature Page to Patent Assignment]

 

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

ASSIGNEE

 

uniQure biopharma B.V.

 

 

 

 

 

[NAME, TITLE]

 

Date

 

 

 

 

 

 

WITNESSED

 

 

 

 

 

 

 

Signature:

 

 

Date:

 

Print Name:

 

 

 

Address:

 

 

 

 

[Signature Page to Patent Assignment]

 

--------------------------------------------------------------------------------


 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Confidential treatment has been requested with
respect to the omitted portions. Double asterisks denote omissions.

 

Schedule A

 

Patents and Patent Applications

 

Country

 

Application
Number

 

Application
Date

 

Status

 

Patent
Number

 

Grant
Date

 

Title

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

 

--------------------------------------------------------------------------------